UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-7251


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARGARITO DIAZ ORTIZ, a/k/a Margarito Diaz,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:05-cr-00110-WDK-FBS-1; 2:07-cv-00048-WDK)



Submitted:   September 16, 2008         Decided:   September 24, 2008



Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.



Dismissed by unpublished per curiam opinion.



Margarito Diaz Ortiz, Appellant Pro Se.      Michael Calvin Moore,
Assistant United States Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Margarito Diaz Ortiz seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion and a

subsequent    order   denying   his       motion    for   a   certificate   of

appealability.    These orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.             28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Ortiz has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                    DISMISSED




                                      2